Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1057 Filed 10/21/20 Page 1 of 33




                                                       U.S. Department of Justice

                                                       United States Attorney’s Office
                                                       Eastern District of Michigan
  Erin Ramamurthy                                      211 W. Fort Street, Suite 2001
  Sara Woodward                                        Detroit, Michigan 48226
  Assistant United States Attorneys                    Telephone: (313) 226-9788
                                                       Facsimile: (313) 226-2311
                                                       E-Mail: erin.ramamurthy@usdoj.gov
                                                                Sara.woodward@usdoj.gov

                                                       May 27, 2020

 VIA EMAIL

 The Honorable Arthur J. Tarnow
 U.S. District Judge
 Theodor Levin U.S. Courthouse, Room 111
 231 W. Lafayette Blvd, Room 107
 Detroit, MI 48226

                  Re:      Andrew Frank Weikel
                           Register Number 54914-039

 Judge Tarnow,

        The government submits this letter in response to the supplemental information provided
 by Weikel’s counsel on May 26, 2020. In short, Weikel suggests that the sex offender treatment
 program offered by Headwaters Counseling in Forth Worth, Indiana is “nearly identical” to the
 BOP’s residential treatment program offered at FMC Devens. This comparison is inaccurate and
 problematic.

         First, the Headwaters Counseling program does not offer the type of “high-intensity
 program designed for high-risk sexual offenders” which Weikel needs and could receive at FMC
 Devens. (BOP Program Statement, Number 5234.10, Sex Offender Programs, p. 14.) That is
 because FMC Devens offers a residential program. If enrolled, Weikel would live with other
 inmates undergoing similar treatment in a therapeutic community, which has been shown to be
 especially effective at reducing inmate recidivism. (Id.) Weikel and others in his unit would be
 separated from the general population, which creates an environment allowing “all inmates to
 work together to create a community that supports pro-social attitudes and behaviors.” (Id. at 23).
 The residential model also allows for inmates to participate in therapeutic activities outside of
 treatment sessions, which are promoted by treatment staff. (Id. at 15.) The residential program
 entails 10 to 12 hours of programming per week over the course of 12 to 18 months, totaling no
 less than 400 hours. (Id. at 23).

        The Headwaters Counseling program is not residential. At most, it consists of two therapy
 sessions per week (one group therapy session, and one individual therapy session). (Weikel’s May
 26, 2020 Letter to the Court.) And the individual therapy session can be as infrequent as once a
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1058 Filed 10/21/20 Page 2 of 33




 month. (Id.) Moreover, Weikel’s attorney explained at the May 5, 2020 hearing that Weikel will
 have to participate in this program telephonically due to the COVID-19 pandemic. (R. 70, May 5,
 2020 Tr. at 918). Thus, there is no way for Headwaters Counseling to offer the same type of
 treatment offered by the residential program at FMC Devens. And it bears repeating that Weikel
 is not eligible for non-residential sex offender treatment within the BOP because of the nature of
 his offense. Thus, the only appropriate sex offender treatment for Weikel is the residential
 program at FMC Devens.

         Second, suggesting that Weikel enroll in non-residential sex offender treatment after he is
 released assumes that Weikel is eligible for release, when he is not. This is not a parole release
 decision. Weikel is a hands-on sex offender serving an eight year prison sentence. With three
 years still left of his sentence, Weikel is asking the Court to reduce his sentence to time served
 and allow him to be released to a home with a 12-year-old child. But Weikel is not eligible for
 compassionate release because he is too dangerous. See 18 U.S.C. § 3582(C)(1)(A) and USSG §
 1B1.13(1)-(2). And Weikel’s dangerousness is compounded by the fact that he has declined to
 complete any sex offender treatment during his incarceration, meaning that he would be moving
 into a home with a child before receiving this critical treatment. In essence, Weikel is asking this
 Court to release him into an environment in which he is more likely to re-offend. This is not fair
 to Weikel’s grandson, nor any other children with whom Weikel will interact upon his release.

        For these reasons, Weikel’s motion for compassionate release should be denied.



                                                      MATTHEW SCHNEIDER
                                                      UNITED STATES ATTORNEY


                                                      Erin L. Ramamurthy
                                                      Sara D. Woodward
                                                      Assistant U.S. Attorneys


 Attachment:

 BOP Program Statement, Number 5234.10, Sex Offender Programs




                                                                                         3
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1059 Filed 10/21/20 Page 3 of 33




         U.S. Department of Justice
         Federal Bureau of Prisons


 PROGRAM STATEMENT
 OPI:    CPD/PSB
 NUMBER: 5324.10
 DATE:   February 15, 2013


 Sex Offender Programs


        /s/
 Approved: Charles E. Samuels, Jr.
 Director, Federal Bureau of Prisons

 1. PURPOSE AND SCOPE

 To establish procedures and guidelines for Sex Offender Treatment and Management Services in
 the Bureau of Prisons (Bureau). This Program Statement is a plain-language, comprehensive set
 of operational guidelines for sex offender programs operated by psychologists, treatment
 specialists, and other Bureau staff.

 a. Program Objectives. The expected results of this Program Statement are to establish:

 Ŷ Treatment programs that provide sexual offenders in Bureau institutions the opportunity to
   change behaviors, thereby reducing criminality and recidivism.
 Ŷ Specialized correctional management practices to address behavior that indicates increased
   risk for sexual offenses upon release.
 Ŷ Evaluation services to appraise risk of sexual offenses upon release and provide
   recommendations for effective reintegration into the community.
 Ŷ Transition services for sexual offenders releasing to the community.

 SENTRY definitions and assignments are on the Psychology Treatment Programs section of the
 Psychology Services website on Sallyport. Treatment forms discussed in this policy are also
 located on Sallyport (Policy/Forms on the toolbar).

 b. Definitions

 Ŷ Sexual offender. Any inmate with a current or prior sexual offense conviction, or a
   conviction for an offense that involved a sexual element (e.g., convicted of Robbery with
   offense conduct that includes the rape of the victim). For the purposes of this Program
   Statement, criminal violations involving sexual conduct with a consenting adult (e.g.,
   prostitution, pimping) are not sexual offenses.
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1060 Filed 10/21/20 Page 4 of 33




 Ŷ Actuarial instruments. Classification of the recidivism risk of sexual offenders by the use
   of assessment protocols established by scientific research.
 Ŷ Risk level. Classification of the likelihood of a sexual offender committing new offenses
   upon release, as determined by actuarial instruments and review of clinical factors associated
   with risk.
 Ŷ Risk-relevant behavior. Institution behavior related to a sexual offender’s history that
   indicates risk of future sexual offending upon release (e.g., an inmate convicted of child
   pornography who collects pictures of children; a sex offender who attempts to contact
   potential child victims).
 Ŷ Specialized correctional management. Correctional practices directed at detecting,
   identifying, and applying appropriate consequences to risk-relevant sexual behavior.

 c. Institution Supplement. Each institution with a Sex Offender Management Program is
 required to have an Institution Supplement that reflects that institution’s unique characteristics
 and specifies how it will monitor inmates for risk-relevant behavior. Specific items to be
 covered are listed in Section 4.8.

 2. AGENCY ACA ACCREDITATION PROVISIONS

 None.

 REFERENCES

 Program Statements
 P5100.08     Inmate Security Designation and Custody Classification (9/12/2006)
 P5141.02     Sex Offender Notification and Registration (12/14/1998)
 P5264.08     Telephone Regulations for Inmates (1/24/2008)
 P5265.14     Correspondence (4/5/2011)
 P5266.11     Incoming Publications (11/9/2011)
 P5267.08     Visiting Regulations (5/11/2006)
 P5270.09     Inmate Discipline Program (7/8/2011)
 P5350.27     Inmate Manuscripts (7/27/1999)
 P5521.05     Searches of Housing Units, Inmates, and Inmate Work Areas (6/30/1997)
 P5580.08     Inmate Personal Property (8/22/2011)
 P5800.16     Mail Management Manual (4/5/2011)

 BOP Forms
 BP-A0148       Inmate Request to Staff
 BP-A0957       Agreement to Participate in Sex Offender Treatment Program

 Other Standards
 Ŷ American Psychological Association (APA) Ethical Principles of the Psychologists and Code
    of Conduct, 8-21-02.
 Ŷ Association for the Treatment of Sexual Abusers (ATSA): Practice Standards and Guidelines
    (2005) and Professional Code of Ethics (2001).


 P5324.10    2/15/2013                                                                                2
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1061 Filed 10/21/20 Page 5 of 33




 Records Retention Requirements
 Requirements and retention guidance for records and information applicable to this program are
 available in the Records and Information Disposition Schedule (RIDS) on Sallyport.




 P5324.10   2/15/2013                                                                             3
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1062 Filed 10/21/20 Page 6 of 33




 Chapter 1. Sex Offender Management Programs

 1.1 Sex Offender Management Programs. Sex Offender Management Programs (SOMP) are
 provided at designated institutions to assist in the effective management of the Bureau’s
 population of sexual offenders and to provide services that minimize this population’s risk for
 sexual reoffense.

 a. Population Management. A primary goal of SOMP institutions is to reduce the need to
 place sexual offenders in protective custody, and to create an institution climate conducive to
 voluntary participation in treatment. To achieve this goal, SOMP institutions will maintain a
 significant proportion of sexual offenders in the population.

 b. Risk Management. Risk management services are designed to reduce the likelihood that
 sexual offenders in Bureau institutions engage in future acts of a sexually offensive nature. The
 following program components will be provided by each SOMP to achieve this goal.

 Ŷ Evaluation Services. SOMP Psychologists and Treatment Specialists perform specialized
   assessments of sexual offenders. These include risk assessments and diagnostic assessments
   of psychosexual and associated disorders (see Chapter 2). Diagnostic formulations, if
   included, are provided by the SOMP Psychologist or Coordinator.
 Ŷ Sex Offender Treatment Program. All SOMPs offer the Non-Residential Sex Offender
   Treatment Program (SOTP-NR). Designated SOMP institutions also offer the high-intensity
   Residential Sex Offender Treatment Program (SOTP-R – see Chapter 3).
 Ŷ Specialized Correctional Management. Correctional management plans may be imposed
   on personal property or contact with the general public to effectively manage the risk-
   relevant behavior of incarcerated sexual offenders (see Chapter 4).

 1.2 Target Population for SOMP Institutions

 1.2.1 Initial Designations to SOMPs. Newly sentenced inmates with a sex offense history may
 receive initial designation to a SOMP institution to have access to program components available
 at those facilities.

 1.2.2 Redesignations for SOMP Program Components. Categories of inmates listed below
 may be redesignated to a SOMP facility for participation in a SOMP program component. These
 categories are priority for redesignation at SOMP institutions. It is expected that SOMP
 institutions will accommodate these referrals.

 Ŷ Treatment Referrals. Qualified inmates volunteering for sex offender treatment services
   (SOTP-NR, SOTP-R) may be transferred to participate in treatment programs. These
   referrals must be approved for participation by designated staff at the Designations and
   Sentence Computation Center (DSCC – see Chapter 3).
 Ŷ Specialized Correctional Management Referrals. Inmates requiring a Correctional
   Management Plan may be redesignated to SOMP institutions. These referrals must be
   approved by designated staff at the DSCC (see Chapter 4).


 P5324.10   2/15/2013                                                                                4
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1063 Filed 10/21/20 Page 7 of 33




 1.2.3 Protective Custody Cases. Inmates with verified protective custody needs due to their
 sex offense history may be redesignated to SOMP institutions.

 1.2.4 Redesignation for Population Management. Inmates may also be redesignated to
 SOMP institutions to meet the population target percentage of sexual offenders.

 1.2.5 Appropriate Referrals for Redesignation. The target population for SOMP is inmates
 with a history of convictions for sexual offenses.

 1.2.6 Transfer of Inmates From SOMP Institutions. Inmates may be transferred from SOMP
 institutions per applicable policy. Inmates in the following categories should not be considered
 for transfer to a non-SOMP institution:

 Ŷ Inmates awaiting placement in, or currently participating in, any sex offender treatment
   program (SOTP-R or SOTP-NR).
 Ŷ Inmates with a pending Discharge Evaluation that needs to be completed (see Chapter 2).
 Ŷ Inmates with a Correctional Management Plan (see Chapter 4).

 1.3 Program Management

 1.3.1 Staff Responsibilities. Each SOMP will include, at a minimum, the following personnel:

 a. Sex Offender Management Program Coordinator. Responsible for ensuring that SOMP
 treatment, assessment, and specialized correctional management services conform to Bureau
 policy, as well as applicable professional standards. The SOMP Coordinator position will be a
 psychologist with a background in sex offender assessment and/or treatment. The program
 coordinator is responsible for:

 Ŷ Conducting clinical staff meetings to ensure that all participants receive clinical services
   commensurate with their treatment needs.
 Ŷ Providing clinical supervision to SOMP staff, including assessment and development of the
   professional skills of SOMP Psychologists and Treatment Specialists.
 Ŷ Ensuring that program components are provided effectively.
 Ŷ Ensuring that institution staff are trained to meet core objectives of the SOMP.
 Ŷ Meeting with inmates to convey decisions regarding expulsion from treatment programs.
 Ŷ Preparing treatment summary addenda for inmates who fail treatment during follow-up
   programming.
 Ŷ Reviewing and approving any PDS documents with a diagnostic formulation created by a
   SOMP Treatment Specialist.

 b. SOMP Psychologists. Responsible for providing services requiring expertise in the risk
 management of sexual offenders, including:

 Ŷ Performing diagnostic assessments on sexual offenders.
 Ŷ Performing psychosocial and psychosexual history interviews.

 P5324.10   2/15/2013                                                                             5
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1064 Filed 10/21/20 Page 8 of 33




 Ŷ Conducting and scoring risk assessment instruments (e.g., STATIC-99R)
 Ŷ Writing reports summarizing inmates’ psychosocial and psychosexual histories.
 Ŷ Co-facilitating process groups.
 Ŷ Conducting individual psychotherapy with sexual offenders.
 Ŷ Writing Discharge Evaluations for sexual offenders releasing to the community.
 Ŷ Documenting treatment participation and writing Treatment Summaries, including
   recommendations for effective re-integration into the community.
 Ŷ Consulting with other institution staff on clinical and correctional management issues
   pertaining to sexual offenders.
 Ŷ Conducting psychoeducational groups and individual sessions in the temporary absence of a
   Treatment Specialist.

 c. SOMP Treatment Specialists. Responsible for providing direct services under the
 supervision of a psychologist, including:

 Ŷ Performing psychosocial and psychosexual history interviews.
 Ŷ Writing reports summarizing inmates’ psychosocial and psychosexual histories.
 Ŷ Documenting treatment participation and writing Treatment Summaries, including
   recommendations for effective reintegration into the community.
 Ŷ Writing Discharge Evaluations for sex offenders releasing to the community:
   ¾ If a SOMP Treatment Specialist has a caseload of 20 inmates or more, he/she will only be
       responsible for writing Discharge Evaluations for inmates on his/her caseload (if
       applicable).
   ¾ If a SOMP Treatment Specialist has a caseload of less than 20 inmates, he/she may be
       required to complete Discharge Evaluations for inmates not on his/her caseload.
 Ŷ Assisting in scoring and documenting risk assessment instruments (e.g., Static-99R).
 Ŷ Conducting psychoeducational groups and individual counseling sessions.
 Ŷ Co-facilitating process groups.
 Ŷ Consulting with other institution staff on correctional management issues pertaining to sexual
   offenders.

 1.3.2 Other Duties of SOMP Staff

 a. Non-Clinical Duties. Except in emergency situations (i.e., those for which institution
 emergency plans are written and other events such as assaults and body alarms where an
 immediate response is required), positions allocated and funded specifically to provide sex
 offender treatment, assessment, or specialized management services will be assigned exclusively
 for these services. SOMP staff are not to be used for non-clinical duties (e.g., custody, unit, or
 case management functions). SOMP staff will not perform routine correctional monitoring of
 mail. However, SOMP staff may be expected to perform secondary monitoring of mail when an
 inmate has an active Correctional Management Plan, to determine the presence of risk-relevant
 material.




 P5324.10   2/15/2013                                                                             6
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1065 Filed 10/21/20 Page 9 of 33




 b. Residential Program Staff. At institutions with the SOTP-R, the treatment unit will have:

 Ŷ Treatment program staff whose primary function is to provide clinical treatment.
 Ŷ Standard custody and unit management staffing.

 1.3.3 Oversight by Regional and Central Office Psychology Staff. Like any institution
 program, SOMPs require Regional and Central Office oversight to ensure effective operations:

 a. Central Office Staff

 Ŷ The Behavioral Management Programs Coordinator, Psychology Services Branch,
   Correctional Programs Division (CPD), Central Office, is responsible for development of
   national SOMP policy; developing and approving treatment, assessment, and management
   protocols; providing mandatory national training; and coordinating SOMP issues that are
   Bureau-wide in scope.
 Ŷ The Psychology Treatment Programs (PTP) Designator, DSCC, is responsible for the review
   and approval of transfers of inmates for participation in SOMP programming components
   (e.g., treatment, specialized correctional management), in consultation with Regional and
   Central Office Psychology Services staff and institution SOMP Coordinators.

 b. Regional Office Staff. The Regional Psychology Services Administrator is responsible for
    oversight and monitoring of all SOMPs in his/her region, and providing assistance and
    consultation to ensure each SOMP’s effective operation. The responsibilities of the Regional
    Psychology Administrator include:

 Ŷ Monitoring of administrative and clinical operations. Utilizing both on-site and remote
   monitoring procedures, the Regional Psychology Administrator will ensure that SOMP
   Coordinators employ effective administrative oversight procedures. In addition, the Regional
   Psychology Administrator will review program activities to verify the appropriate use of
   approved assessment and treatment protocols, as posted on Sallyport. To ensure regional and
   institution executive staff are apprised of the status of critical issues pertaining to SOMPs,
   staff assistance reports will address SOMP operations.
 Ŷ Monitoring of SOMP staffing levels. In cases where staffing shortages pose a risk to the
   clinical mission of a SOMP, the Regional Psychology Services Administrator will assist the
   institution in developing a formal plan for program operations while understaffed, to include
   a plan detailing how normal operations will be resumed.
 Ŷ Monitoring program utilization and participation levels. Regional Psychology
   Administrators will ensure that SOMPs offer all program components at a level
   commensurate with the institution population’s need for services and the program’s staffing
   level.
 Ŷ Consultation with institutions on implementation of new SOMPs. The Regional
   Psychology Administrator will assist institution staff in developing activation plans for new
   SOMPs, and will closely monitor the program’s status until the SOMP is fully implemented.

 Any or all of these responsibilities may be delegated to the Regional Psychology Treatment
 Programs Coordinator, under the supervision of the Regional Psychology Administrator.

 P5324.10   2/15/2013                                                                           7
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1066 Filed 10/21/20 Page 10 of 33




  Chapter 2. SOMP Evaluation Components

  Psychological assessment of sexual offenders in SOMP institutions serves a variety of purposes
  relevant to the SOMP mission. Evaluators are aware of the limitations of inmate self reports in
  obtaining sexual histories. Ordinarily, information derived from inmate self reports should be
  corroborated by review of collateral documentation. Assessments should be based on a review
  of the most reliable available source of documentation.

  2.1.1 Screening Interview. The purpose of the SOMP Intake Screening Interview is to:

  Ŷ Provide an overview of SOMP Program Components.
  Ŷ Screen for treatment amenability.
  Ŷ Encourage inmates to volunteer for appropriate treatment programs.

  Target Population. Sexual offenders arriving at SOMP institutions.

  Procedures. Within 30 days of arrival at a SOMP institution, inmates with sexual offense
  histories will be interviewed by a SOMP Psychologist or Treatment Specialist. When a SOMP
  Psychologist conducts a Psychological Intake Screening of a sex offender, for efficiency, he/she
  is also expected to conduct the SOMP Intake Screening Interview.

  In the Screening Interview, the SOMP Psychologist or Treatment Specialist addresses the
  following areas with the inmate:

  Ŷ An overview of the purpose of SOMP and a review of specific SOMP components.
  Ŷ A review of the inmate’s offense history on SENTRY to determine whether the inmate
    appears to pose significant risk for sexual recidivism, warranting an Initial Risk Assessment,
    or whether specialized correctional management services are required.
  Ŷ A screening to determine the inmate’s treatment needs, based upon a review of clinical and
    risk data.
  Ŷ An explanation of available treatment programs, and encouragement of voluntary treatment
    participation.
  Ŷ An assessment of the inmate’s interest in volunteering to participate in the SOTP-R or SOTP-
    NR.
  Ŷ An explanation of risk-relevant behaviors that may warrant a Correctional Management Plan.

  Documentation. Staff document the SOMP Intake Screening interview on PDS. Inmates who
  volunteer for treatment will be placed on the SENTRY waiting list for residential or non-
  residential SOTP. Inmates declining treatment receive the corresponding PTP assignment.
  Inmates declining treatment at the time of the SOMP Intake Screening interview may volunteer
  at a later date by contacting SOMP staff.

  2.1.2 Initial Risk Assessment. The Initial Risk Assessment is a provisional determination of
  risk used to guide treatment and management decisions. SOMP staff rely on actuarial risk

  P5324.10   2/15/2013                                                                               8
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1067 Filed 10/21/20 Page 11 of 33




  assessment measures coupled with consideration of other clinically relevant factors associated
  with risk.

  a. Target Population:

  Ŷ Inmates at SOMP institutions who apply for sex offender treatment will be assessed to
    determine the appropriate program level to best meet their treatment needs (i.e., SOTP-R or
    SOTP-NR).
  Ŷ Inmates arriving at SOMP institutions for placement in sex offender treatment will be
    assessed to assist in the case conceptualization and treatment planning process.
  Ŷ Inmates appearing to pose significant risk for sexual recidivism, as identified at the Screening
    Interview, may receive an Initial Risk Assessment to determine whether a Discharge
    Evaluation or other risk management measures are required.
  Ŷ Inmates receiving a Correctional Management Plan will be assessed to determine specific
    risk areas that may require restriction of personal property or visitation (see Chapter 4).

  b. Procedures. SOMP Psychologists and SOMP Treatment Specialists use the following
  procedures in performing the Initial Risk Assessment:

  Ŷ The evaluator will review relevant documentation (e.g., Presentence Investigation Report), to
    include instant offense and historical data.
  Ŷ The evaluator will score an actuarial instrument (e.g., Static-99R), with appropriate clinical
    supervision. In cases where an actuarial instrument cannot be scored (e.g., due to a lack of
    an adjudicated contact sexual offense), the Risk Assessment will be based on a review of the
    inmate’s sexual offense history.
  Ŷ The evaluator may elect to interview an inmate to clarify the data used to score the actuarial
    instrument, or to collect additional clinical data relevant to the assessment.

  c. Content. The Initial Risk Assessment is a limited assessment, primarily used for treatment
  planning or management purposes. The Initial Risk Assessment includes:

  Ŷ   A brief review of sexual offense history.
  Ŷ   A summary of risk classification based on actuarial instruments.
  Ŷ   A summary of any other relevant risk or clinical data, if necessary.
  Ŷ   Recommendations for sex offender treatment or specialized correctional management.

  d. Documentation. The examiner documents the Initial Risk Assessment in the SOMP
  Evaluation section of the inmate’s PDS record.

  e. Declined Consent. Should the inmate decline to consent to an interview for the Initial Risk
  Assessment, the evaluator may complete the Assessment using documentary evidence only.

  2.1.3 Discharge Evaluations. Discharge Evaluations are risk assessments performed on
  releasing sexual offenders with significant risk management issues. Discharge Evaluations
  enhance public safety by providing clinical and risk data to probation or community programs


  P5324.10   2/15/2013                                                                             9
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1068 Filed 10/21/20 Page 12 of 33




  staff to promote more effective management and supervision of these offenders in the
  community.

  a. Target Population. Discharge Evaluations will be performed on:

  Ŷ Sexual offenders with significant risk management issues, as determined by an Initial Risk
    Assessment.
  Ŷ Inmates who were expelled from the SOTP-R or SOTP-NR.

  b. Procedures. The following procedures will ordinarily be followed in Discharge Evaluations:

  Ŷ SOMP staff review the Presentence Investigation Report and other available documentation
    to obtain an accurate psychosocial history.
  Ŷ SOMP staff interview the inmate to obtain clinical data by direct assessment. The purpose of
    the evaluation will be explained to the inmate, and he/she will be given an opportunity to
    consent to participate in the interview. The interview is not required.
  Ŷ If the inmate declines to interview for the evaluation, documentary and observational data
    will be used to complete the assessment, and the inmate’s refusal to participate will be noted
    in the final report. If based solely upon a review of available documentation, the Discharge
    Evaluation may be conducted without the inmate’s consent.
  Ŷ Discharge Evaluations for more complex cases, or cases involving the need for diagnostic
    assessments, will be completed by the SOMP Psychologist or SOMP Coordinator.

  c. Content. As a tool for use by community treatment and supervision staff, the format of the
  Discharge Evaluation is designed to address transition issues for the releasing inmate. The
  following content areas will be included:

  Ŷ   A brief summary of the inmate’s sexual offense and other criminal history.
  Ŷ   A brief summary of the inmate’s psychosocial and psychosexual history.
  Ŷ   Summary of risk classification based on actuarial instruments and other risk-relevant factors.
  Ŷ   Treatment or management recommendations to assist community supervision and treatment
      staff in effectively managing the inmate in the community and meeting the inmate’s specific
      treatment needs.

  d. Time Frames for Completing the Discharge Evaluation. In most cases, the Discharge
  Evaluation will be completed in the 12 months prior to transfer to RRC or release to the
  community.

  e. Routing the Discharge Evaluation. At least 30 days prior to the inmate’s transfer to a
  Residential Reentry Center, SOMP staff ensure the Discharge Evaluation is sent to the Unit
  Team and Transitional Drug Abuse Treatment Coordinator (T-DATC) in the region of release.
  At least 30 days prior to the inmate’s release, the Discharge Evaluation is sent directly to the
  United States Probation Officer (USPO).




  P5324.10   2/15/2013                                                                               10
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1069 Filed 10/21/20 Page 13 of 33




  SOMP staff ensure that a copy of the Discharge Evaluation is stored in the SOMP Assessment
  section of the inmate’s PDS record. SOMP staff also document the evaluation on the Inmate
  Skills Development System, following specific procedures on Sallyport.

  2.1.4 Comprehensive Psychosexual Evaluation. Comprehensive Psychosexual Evaluations
  are performed on treatment participants prior to completion of the treatment plan. This
  evaluation includes a summary of the participant’s psychosocial/psychosexual history, an
  appraisal of the participant’s risk factors for future offending, and a discussion of relevant
  treatment targets.

  a. Target Population. Comprehensive Psychosexual Evaluations are performed on inmates
  participating in the SOTP-R or SOTP-NR.

  b. Procedures. The Comprehensive Psychosexual Evaluation is based on data gathered by the
  clinician during the psychosocial and psychosexual history interviews. To these data, the
  clinician may incorporate clinical information gleaned over the course of treatment. Risk
  assessment measures, and psychometric and physiological measures, administered by
  professionally qualified or certified personnel, may be used to augment these sources of
  information.

  c. Content. The Comprehensive Psychosexual Evaluation is intended to be a concise summary
  of the participant’s relevant history, risk factors, and treatment targets. It is expected that the
  Comprehensive Psychosexual Evaluations performed on inmates participating in intensive
  residential treatment services (i.e., SOTP-R) will be much more extensive than those completed
  on SOTP-NR participants. The following report sections will be included. To clearly organize
  the information conveyed, optional subsections may be used.

  Ŷ Purpose of Evaluation / Sources of Data. This section briefly summarizes the context of
    the evaluation and lists the sources of data employed to complete the evaluation.
  Ŷ Background Information. A brief review of the relevant history is sufficient. It is
    unnecessary to reiterate historical data readily available from other sources (e.g., PSIR, other
    documents on PDS). This section should include a subsection that details the participant’s
    psychosexual history.
  Ŷ Assessment and Testing. Testing, if administered, and risk assessment measures would be
    described here.
  Ŷ Case Formulation. This section includes a discussion of the primary risk factors associated
    with the participant’s pattern of offending. If a diagnosis is rendered, it will be included
    here. If a diagnostic formulation is included, the SOMP Coordinator is responsible for
    ensuring that a SOMP Psychologist provides consultation with SOMP Treatment Specialists
    to assist in the completion of this section. In these cases, the report will include a statement
    explaining that this consultation occurred.
  Ŷ Summary and Treatment Recommendations. The clinician’s recommendations for
    programming (i.e., SOTP-R, SOTP-NR, other Psychology Treatment Programs) are included
    in this section.

  P5324.10   2/15/2013                                                                             11
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1070 Filed 10/21/20 Page 14 of 33




  d. Documentation. The Comprehensive Psychosocial Evaluation will be stored on PDS.

  2.1.5 Treatment Summary. The Treatment Summary summarizes an inmate’s course in the
  SOTP-R or SOTP-NR and conveys recommendations for future treatment and community
  supervision.

  a. Target Population. The Treatment Summary is completed on participants upon completion
  of the SOTP-R or SOTP-NR.

  b. Procedures. The Treatment Summary is based on data gathered by the clinician over the
  course of treatment. It is intended to be reviewed in conjunction with the Comprehensive
  Psychosexual Evaluation.

  c. Content. The Treatment Summary is intended to be a concise summary of the participant’s
  relevant history, risk factors, and treatment targets. It is expected that Treatment Summaries
  performed on inmates participating in intensive residential treatment services (i.e., SOTP-R) will
  be much more extensive than those completed on SOTP-NR participants. The following report
  sections will be included. To clearly organize the information conveyed, optional subsections
  may be used.

  Ŷ Purpose of Report. This section briefly explains the context of the report.
  Ŷ Background Information. A brief review of the relevant history is sufficient. It is
    unnecessary to reiterate historical data detailed in the Comprehensive Psychosexual
    Evaluation. The only historical information that needs to be included is data gleaned over
    the course of treatment that contradicts or expands upon the history included in the
    Comprehensive Psychosexual Evaluation.
  Ŷ Progress in Treatment. This section consists of a brief summary of the participant’s
    primary treatment goals and his/her success in achieving them. An extensive summary of
    routine treatment procedures (e.g., detailing the content of the treatment modules) is not
    required.
  Ŷ Diagnosis. This section is optional at the discretion of the SOMP Coordinator. If a
    diagnostic formulation is included, the SOMP Coordinator is responsible for ensuring that a
    SOMP Psychologist provides consultation with SOMP Treatment Specialists to assist in the
    completion of this section. In these cases, the report will include a statement explaining that
    this consultation occurred.
  Ŷ Assessment of Risk/Prognosis: This section consists of a brief discussion of the
    participant’s static, dynamic, and acute risk factors, in addition to an overall appraisal of risk.
  Ŷ Recommendations for Community Treatment and Supervision: Because the Treatment
    Summary is intended to assist U. S. Probation and Bureau community treatment staff in
    effectively managing the inmate after release from secure custody, the Treatment Summary
    concludes with a brief list of specific recommendations to achieve effective risk management
    upon release.


  P5324.10    2/15/2013                                                                              12
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1071 Filed 10/21/20 Page 15 of 33




  d. Documentation. The Treatment Summary will be stored on PDS. It is routed, along with
  the Comprehensive Psychosocial Evaluation, in the same manner as the Discharge Evaluation
  (see Section 2.1.3e.).




  P5324.10   2/15/2013                                                                        13
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1072 Filed 10/21/20 Page 16 of 33




  Chapter 3. Sex Offender Treatment Programs

  Sex offender treatment programs in the Bureau are Psychology Treatment Programs provided as
  a component of the Sex Offender Management Program (SOMP). SOMP institutions are
  required to offer sex offender treatment services.

  3.1 Program Levels. The Bureau’s sex offender treatment programs are stratified into two
  levels of intensity:

  Ŷ The Residential Sex Offender Treatment Program (SOTP-R) is a high-intensity program
    designed for high-risk sexual offenders. It is a unit-based program with a cognitive-
    behavioral emphasis. The cohousing of SOTP-R participants permits the implementation of
    a modified therapeutic community. This model has been proven effective in reducing inmate
    recidivism. A modified therapeutic community in a prison setting stresses pro-social values
    and behaviors that are needed in the outside community.
  Ŷ The Non-residential Sex Offender Treatment Program (SOTP-NR) is a moderate-
    intensity program designed for low- to moderate-risk sexual offenders. It shares the SOTP-
    R’s treatment philosophy and program materials, but lacks the frequency of treatment groups
    and the program duration of the SOTP-R. In addition, because SOTP-NR participants reside
    in the general population, there is no modified therapeutic community.

  3.1.1 Program Expansion. Implementation of new residential or non-residential treatment
  programs will be based upon demand for services. The Psychology Service Branch, Correctional
  Programs Division, will conduct an annual assessment of SENTRY waiting lists and issue
  recommendations on the need for additional residential or non-residential treatment programs.

  3.1.2 Special Populations. Based upon demand for treatment services and availability of
  resources, treatment services for special populations (e.g., female sexual offenders; sexual
  offenders with cognitive impairment or major mental disorders) may be developed to address
  their specific treatment needs.

  3.2 Treatment Model. The Bureau is committed to providing evidence-based psychology
  treatment programs to sexual offenders. Sex offender treatment programs, like all Bureau
  psychology treatment programs, are designed on the most recent research and evidence-based
  practices, ensuring effective treatment programs.

  3.2.1 Core Program Elements. The SOTP’s treatment model is built around the following
  elements:

  a. Risk Assessment. Program placement and treatment planning decisions will be guided by an
  appraisal of each treatment participant’s recidivism risk level. Treatment is most likely to be
  effective when the intensity of services is matched to the inmate’s risk of sexual or criminal
  recidivism. Risk assessment will be conducted prior to placement into treatment to ensure the
  inmate receives a level of programming commensurate with his/her treatment needs.



  P5324.10   2/15/2013                                                                           14
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1073 Filed 10/21/20 Page 17 of 33




  b. Individualized Treatment Plan. SOMP staff develop individual Treatment Plans for each
  participant, considering risk and diagnostic factors. To assist participants in achieving their
  treatment goals, staff select clinical interventions that are consistent with the concepts presented
  in the program journals.

  c. Monitoring Treatment Progress. Treatment programs periodically evaluate participants’
  progress toward achieving treatment goals by ensuring that skills learned in treatment are
  practiced and generalized to various settings. Completion of treatment programs is based on a
  clinical assessment of the participant’s success in the application of program concepts in his/her
  daily life.

  d. Targeting Criminogenic Need. Treatment programs implement interventions that target
  criminogenic needs, such as offense-supporting beliefs, to reduce the likelihood of misconduct
  and recidivism. Treatment programs identify and target the criminogenic needs most directly
  linked to each inmate’s offending behavior.

  e. Clinical Supervision. The SOMP Coordinator is responsible for the clinical supervision of
  the SOMP staff, with supervision sessions occurring no less than once a month. Supervision
  may include, but is not limited to, such methods as supervisor modeling, didactic instruction and
  assigned readings, and skills-based training. Direct observation of clinical services provided by
  treatment specialists should occur no less than twice per year.

  f. Cognitive Behavioral Therapy (CBT). CBT is a treatment model that has proven to be
  effective with sexual offenders and other inmate populations. The Bureau has chosen CBT as its
  theoretical model for sex offender treatment programs.

  In addition to the elements listed above, the following elements specifically apply to residential
  sex offender treatment programs:

  g. Modified Therapeutic Community. Residential-based treatment programs in the Bureau
  follow the unit-based treatment model of a modified therapeutic community. A modified
  therapeutic community in a prison setting stresses pro-social values and behaviors that are
  needed in the outside community.

  h. Therapeutic Activities Outside of Treatment Sessions. In residential treatment programs,
  treatment staff promote activities that have a therapeutic impact in the treatment community.
  Examples include promoting positive peer pressure and peer feedback on the residential unit,
  assigning attitude checks and rational self-analyses to be completed outside of group, conducting
  community meetings, etc.

  3.2.2 Treatment Protocols. The Psychology Services Branch, CPD, is responsible for the
  development and/or approval of all treatment protocols (e.g., clinical treatment modules,
  journals, and facilitator guides) used in sex offender treatment programs. A current list of
  approved materials is available on the Psychology Services Sallyport area.



  P5324.10    2/15/2013                                                                              15
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1074 Filed 10/21/20 Page 18 of 33




  Supplemental treatment protocols may be used in addition to the Bureau’s treatment materials.
  These program adjuncts must be compatible with CBT, and support the overall goals of the
  treatment program. Any supplemental treatment protocols must be approved by the Behavioral
  Management Programs Coordinator, Psychology Services Branch, in consultation with the
  Regional Psychology Services Administrator or the Regional Psychology Treatment Programs
  Coordinator.

  3.3 Program Operations. Residential and Non-Residential sex offender treatment programs
  (SOTP-R and SOTP-NR) share the following operational procedures.

  3.3.1 Screening and Referral Procedures.

  a. Program Referrals From Non-SOMP Institutions. Psychology Services at all Bureau
  institutions will ensure that inmates with a history of sexual offenses receive information about
  sex offender treatment programs.

  Inmates may self-refer for sex offender treatment services by submitting an Inmate Request to
  Staff (BP-A0148) to the Chief Psychologist at the inmate’s current institution. Participants may
  enroll in the sex offender treatment program at any time during the course of their sentence,
  provided they have sufficient time to complete the program.

  To ensure that the maximum number of inmates have the opportunity to benefit from sex
  offender treatment programs, inmates are prioritized for placement based on their Projected
  Release Date (PRD).

  b. Eligibility Criteria. Inmates who express a willingness to participate are screened by a
  psychologist at the inmate’s current institution to determine their eligibility for the program. An
  inmate must meet the following eligibility criteria to be admitted into a sex offender treatment
  program:

  Ŷ The inmate must meet to the definition of a sexual offender, as defined in this Program
    Statement.
  Ŷ The inmate must have sufficient time remaining on his/her sentence to complete the program,
    including time to transfer to the SOMP institution and receive placement in community
    programs, if eligible. In cases where the inmate’s release date is based on a parole date, the
    presumptive parole date will be used to determine his/her eligibility.

     ¾ To complete the SOTP-NR, the inmate must ordinarily have no less than 21 months to
       his/her projected release date.
     ¾ To complete the SOTP-R, the inmate must ordinarily have no less than 27 months to
       his/her projected release date.

  Ŷ Ordinarily, the inmate should have no 100- or 200-level incident reports in the last year.
    Inmates with three or more 300- and 400-level incident reports may also be precluded from
    placement in treatment.


  P5324.10   2/15/2013                                                                                16
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1075 Filed 10/21/20 Page 19 of 33




     Depending on an inmate’s amenability to benefit from programming despite his/her history
     of incident reports, exemptions from this criterion may be considered on a case-by-case
     basis. The psychologist should contact designated staff at the DSCC to determine if an
     exemption is warranted.

  Ŷ The inmate must be able to fully engage in treatment, comprehend treatment expectations,
    and participate in program activities. (see 18 U.S.C. § 3624(f)(4) and 28 C.F.R. §§ 544.40 -
    544.44). To ensure this, the psychologist should confirm that:

     ¾ The inmate can speak English.
     ¾ The inmate is literate.
     ¾ The inmate does not suffer from a major mental disorder that would prevent him/her from
       fully participating in program activities.
     ¾ The inmate demonstrates sufficient intellectual ability to participate in program activities
       or comprehend treatment expectations. (Sex offender treatment programs are not
       designed to meet the needs of cognitively impaired inmates. Borderline intellectual
       functioning may render the inmate ineligible to participate in treatment.)

  Ŷ The inmate must sign an Agreement to Participate in Sex Offender Treatment Program form,
    (BP-A0957) indicating that he/she volunteers for participation in a sex offender treatment
    program.

  If there is any question whether an inmate meets the eligibility criteria listed above, guidance
  may be sought from designated staff at the DSCC.

  c. Program Level. For each referred inmate, the referring psychologist will make an initial
  determination of the appropriate program level (i.e., SOTP-R or SOTP-NR) based on
  instructions on Sallyport. Ordinarily, placement in the SOTP-R is reserved for inmates with
  more extensive sex offense histories. If there is any question regarding the appropriate program
  level for an inmate, guidance may be sought from designated staff at the DSCC. At the time of
  redesignation, psychology staff at the DSCC, in consultation with the Behavioral Management
  Program Coordinator or the SOMP Coordinator, will make the final determination of the
  appropriate program level for each referral.

  d. SOTP Waiting Lists. SOTP waiting lists for the SOTP-R and the SOTP-NR are maintained
  on SENTRY. The referring psychologist applies the appropriate SENTRY assignment based on
  instructions on Sallyport. Ordinarily, SOTP-R placement is reserved for inmates with more
  extensive sex offense histories.

  e. Redesignation Procedures. Ordinarily, referrals for redesignation should be initiated when
  an inmate has 36 months to projected release. Because they may be expected to participate in
  sex offender treatment for a longer duration, high-security inmates should be referred for
  redesignation at 48 months from release.

  f. Approval of Redesignation Requests. Psychology staff at the DSCC are responsible for
  reviewing all SOTP redesignation requests to ensure:

  P5324.10   2/15/2013                                                                               17
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1076 Filed 10/21/20 Page 20 of 33




  Ŷ The inmate meets the eligibility criteria listed above.
  Ŷ The inmate is assigned to the appropriate SOTP program level (SOTP-R or SOTP-NR).

  3.3.2 Phases of Treatment. Bureau sex offender treatment programs (SOTP-R and SOTP-NR)
  are organized in phases. The duration of each phase is determined by the SOMP Coordinator
  based on the treatment needs of program participants. In addition, based on each participant’s
  progress, each phase may be extended or repeated until the inmate is ready to move to the next
  phase, withdraws, or is expelled.

  a. Phase I – The Orientation Phase. During this phase, participants are expected to:

  Ŷ Develop the basic interpersonal skills necessary to participate in treatment groups.
  Ŷ Develop basic cognitive-behavioral skills.
  Ŷ Demonstrate a willingness to discuss their offense conduct and/or relevant sexual behavior
    with treatment staff and other group members.
  Ŷ Consistently demonstrate a commitment to treatment.

  During Phase I, SOMP staff are expected to:

  Ŷ Conduct assessment components (e.g., psychosocial interview, psychosexual history)
    required to develop an individualized Treatment Plan.
  Ŷ Present the inmate’s case at a treatment team meeting and finalize the inmate’s Treatment
    Plan.

  b. Phase II – The Core Treatment Phase. In this phase, participants are expected to:

  Ŷ Acquire and practice cognitive-behavioral and other pro-social skills.
  Ŷ Participate in a Process Group, demonstrating an appropriate level of self-disclosure.

  c. Phase III – The Transition Phase. The Transition Phase provides an opportunity for the
  participant to continue practicing cognitive-behavioral skills acquired in treatment in a variety of
  contexts. Participants remain in this phase until they complete the objectives specified on their
  Treatment Plan.

  3.3.3 Treatment Activities. SOMP Coordinators ensure that all SOTP-NR or SOTP-R
  participants are involved in the following program activities:

  a. Psychoeducational Modules. Psychoeducational modules are designed to impart relevant
  program concepts and teach core skills. Although psychoeducational groups have a significant
  didactic component, interactive approaches are necessary to help participants assimilate and
  begin to apply newly acquired concepts and skills.

  Psychoeducational groups are ordinarily conducted by Treatment Specialists under the
  supervision of the SOMP Coordinator. These groups consist of up to, but no more than, 24
  inmates.

  P5324.10   2/15/2013                                                                              18
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1077 Filed 10/21/20 Page 21 of 33




  b. Process Groups. Process groups include up to, but no more than, 12 treatment participants.
  In process groups, participants are given the opportunity to apply program concepts and practice
  skills at a deeper and more personal level. The smaller group permits a greater level of self-
  disclosure, in the interests of achieving full description of each participant’s sexual offense
  conduct. The SOMP Coordinator ensures that process groups comprise no less than 25% of
  direct contact services over the course of treatment.

  Process groups are ordinarily conducted by the SOMP Coordinator or SOMP Psychologist, or
  co-facilitated by a SOMP Psychologist and a SOMP Treatment Specialist.

  3.3.4 Program Outcomes.

  a. Completion. Program completion is based on a clinician’s assessment of the participant’s
  success in achieving his/her treatment objectives. Participants have completed treatment when
  the SOMP Coordinator determines they have:

  Ŷ Successfully completed all program phases and have a mastery of program skills.
  Ŷ Made a commitment to positive change, as shown by observed positive behavior in their
    daily interactions.
  Ŷ Demonstrated an appropriate degree of self-disclosure.
  Ŷ Succeeded in achieving all individualized treatment goals, as documented on the Treatment
    Plan.

  Inmates who do not demonstrate these behavioral changes are not ready to complete treatment,
  and should be expected to remain in the program until all of the objectives listed above have
  been achieved, or they are expelled or withdraw.

  b. Withdrawal. An inmate may withdraw from the program. Staff document in PDS the stated
  reason for program withdrawal and update SENTRY with the appropriate assignment.

  c. Incomplete. A participant is placed in incomplete status when unable to participate in
  treatment due to reasons beyond his/her control. Although the Bureau may attempt to offer to
  resume programming, in some cases circumstances may prevent program completion (e.g.,
  inmate is available to return to programming with insufficient time on sentence to complete the
  remaining program phases). Inmates resuming treatment will complete any sections of
  programming missed due to their absence.

  d. Expulsion. Inmates may be expelled by the SOMP Coordinator for disruptive behavior or
  unsatisfactory progress in treatment. Ordinarily, inmates must be given at least one attempt at a
  formal intervention before expulsion from treatment.

  (1) Intervention. To conduct an intervention, treatment staff:

  Ŷ Meet with the inmate to discuss his/her behavior or lack of progress.


  P5324.10   2/15/2013                                                                              19
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1078 Filed 10/21/20 Page 22 of 33




  Ŷ Assign the treatment intervention(s) chosen to reduce or eliminate the behavior, or to
    improve progress.
  Ŷ Warn the inmate of the consequences of failure to alter his/her behavior.
  Ŷ Properly document in PDS the meeting and treatment intervention(s) assigned.
  Ŷ Properly document in PDS changes to the inmate’s Treatment Plan, and ensure that both staff
    and the inmate sign the amended Treatment Plan.
  Ŷ When appropriate, require the inmate to discuss his/her targeted behavior in a treatment
    group or with the treatment community.

  (2) Expulsion. If repeated treatment interventions are required in response to inappropriate
  behaviors or unsatisfactory progress, the treatment team will meet to decide if the inmate will be
  removed from the program. The SOMP Coordinator is responsible for the final determination on
  expulsion. If the SOMP Coordinator decides to expel the inmate, he/she is responsible for:

  Ŷ Verbally notifying the inmate of his/her expulsion status. A SOMP Psychologist may also
    perform this function.
  Ŷ Updating the pertinent SENTRY PTP assignments.
  Ŷ Ensuring proper documentation of the expulsion is entered into PDS.

  Ordinarily, inmates must be given at least one attempt at a formal intervention before removal
  from treatment. An intervention is not necessary when the documented lack of compliance with
  program standards is of such magnitude that an inmate’s continued presence would create an
  immediate, ongoing problem for staff or other inmates.

  At the discretion of the SOMP Coordinator, inmates may be removed from the treatment
  program immediately if the DHO finds that they have committed a prohibited act involving:

  Ŷ   Alcohol or drugs.
  Ŷ   Violence or threats of violence.
  Ŷ   Escape or attempted escape.
  Ŷ   Any 100-level series incident.

  An inmate may be expelled from the program without a formal intervention if he/she is
  determined to have violated confidentiality.

  (3) Removal. Program expulsions and withdrawals from the SOTP-R are always promptly
  removed from the residential treatment unit. Because these inmates may be disruptive to current
  SOTP participants, they may be redesignated to other Bureau institutions at the discretion of the
  Warden.

  e. Reapplication to the SOTP. An inmate who declines to participate in, withdraws from, or is
  expelled from the SOTP may reapply for readmission through an Inmate Request to Staff (BP-
  A0148) to the SOMP Coordinator.

  The SOMP Coordinator will decide on readmission based on a clinical appraisal of the inmate’s
  level of motivation, in addition to other clinical factors.

  P5324.10   2/15/2013                                                                            20
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1079 Filed 10/21/20 Page 23 of 33




  Readmission may be deferred pending demonstration of positive institution adjustment for a
  specified period, or contingent upon completion of other programs which, in the SOMP
  Coordinator’s judgment, will increase the likelihood of a successful treatment outcome.

  3.3.5 Program Documentation. The length of a professional document is contingent upon the
  clinical aspects of a specific case (for example, the extent of relevant psychosexual history). The
  quality of a professional document is not determined by its length, but by the individualized
  nature of the content, a thoughtful clinical analysis of the case, and consideration of the reader’s
  needs. Consistent with this statement, excessively brief or excessively lengthy documents may
  not support good clinical practice. The determination of the length of a professional document is
  based on sound clinical judgment.

  Required documentation for the SOTP-R and SOTP-NR includes:

  Ŷ An Initial Risk Assessment, completed using the template in PDS.
  Ŷ A Psychosocial/Psychosexual History report, using the template on PDS, to assist in the
    development of an individualized Treatment Plan.
  Ŷ An individualized Treatment Plan on PDS for each program participant, completed prior to
    commencing Phase II, documenting the targeted problem areas, treatment goals, and
    treatment activities in PDS.
  Ŷ Treatment contact notes and group participation records on PDS.
  Ŷ Treatment Progress Reviews, beginning approximately 90 days after the date of the
    Treatment Plan. After the first review, subsequent Progress Reviews occur approximately
    every 90 days, not to exceed 95 days.
  Ŷ Treatment assignments are keyed in SENTRY.
  Ŷ A Treatment Summary or Termination Report, as indicated below:

     ¾ Treatment Summary. The Treatment Summary includes, at minimum, the content areas
       of the Discharge Evaluation (see Chapter 3), in addition to a description of treatment
       goals and the participant’s progress toward achieving them. The Treatment Summary is
       stored and routed in the same manner as a Discharge Evaluation. Treatment Summaries
       are completed on inmates who successfully complete the SOTP and inmates who
       terminate treatment (i.e., expelled; withdrawal; incomplete) in Phase II or III.
     ¾ Termination Report. Program participants who terminate treatment prior to the
       completion of Phase I (i.e., expelled; withdrawal; incomplete) receive a Termination
       Report that includes a brief account of the participant’s progress in treatment and the
       reasons for terminating treatment.

  3.4 Non-residential Sex Offender Treatment Program.

  3.4.1 Purpose. The Non-residential Sex Offender Treatment Program (SOTP-NR) is a
  moderate-intensity program designed for low- to moderate-risk sexual offenders. Non-
  residential sex offender treatment programs will be offered at all Sex Offender Management
  Program (SOMP) institutions.


  P5324.10   2/15/2013                                                                              21
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1080 Filed 10/21/20 Page 24 of 33




  3.4.2 Target Population. Although the SOTP-NR is designed to meet the treatment needs of
  low to moderate risk sexual offenders, it may also provide services to high risk offenders, as
  described below.

  a. Low To Moderate Risk Sex Offenders. Risk level will be determined by an actuarial risk
  appraisal, using the Static-99R or another risk instrument standardized for use with sexual
  offenders. The SOTP-NR is also appropriate for inmates who cannot be scored by actuarial
  instruments and who are judged by the SOMP Coordinator or designated staff at the DSCC to be
  appropriate for a moderate-intensity program based on the extent of their sex offense or criminal
  history and other factors associated with risk. Low to moderate risk sex offenders participate in
  Phases I through III in the SOTP-NR.

  b. High Risk Sex Offenders: The SOTP-NR also provides services designed to assist high risk
  sex offenders who are preparing for transfer to the SOTP-R. This is intended to better prepare
  the inmate for intensive treatment in the SOTP-R by enhancing motivation, promoting honest
  self-disclosure of prior sexual behavior, learning and practicing group participation skills, etc.
  High risk sex offenders ordinarily only participate in Phase I in the SOTP-NR prior to transfer to
  the SOTP-R to complete the remaining program phases. For example:

  Ŷ Inmates at SOMP institutions who have a high-risk classification may, at the discretion of the
    SOMP Coordinator, be expected to complete Phase I of the SOTP-NR prior to consideration
    for transfer to the SOTP-R.
  Ŷ High-security sex offenders requesting treatment will ordinarily be expected to transfer to a
    high security SOMP institution to complete Phase I of the SOTP-NR prior to consideration
    for placement in the SOTP-R at a lower security institution.

  3.4.3 Staffing. A maximum caseload of 24 treatment participants per SOMP staff member will
  be maintained. “Caseload” is defined as being responsible for the participant’s Treatment Plan,
  Progress Reviews, and Treatment Summary or Discharge Report. Staff performing duties in the
  SOTP-NR will not be assigned a SOTP-R caseload.

  3.4.4 Duration. Ordinarily, SOTP-NR entails 4 to 6 hours of programming per week over 9 to
  12 months, to achieve a total of no less than 144 hours of direct contact with treatment staff.

  3.4.5 Adjunctive Non-residential Treatment Programming. Treatment staff at SOMP
  institutions may offer services to sex offenders to prepare them for subsequent participation in
  the SOTP or community-based treatment programs. Participation in adjunctive services is
  appropriate for inmates who meet all requirements for the SOTP-R or SOTP-NR, but who have
  either too much time remaining left on their sentences, or who do not have enough time left on
  their sentences.

  Ŷ Inmates volunteering for treatment who do not have sufficient time remaining on their
  sentence to complete the SOTP-NR may be offered adjunctive services to prepare them for
  community-based treatment upon release.
  Ŷ Inmates volunteering for treatment who are too early in their sentence to enter the program
  may be offered services in advance of starting the SOTP-NR or SOTP-R. Examples include:

  P5324.10   2/15/2013                                                                             22
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1081 Filed 10/21/20 Page 25 of 33




     ¾ Pretreatment programming to build motivation and enhance readiness for the SOTP-R or
       SOTP-NR.
     ¾ Psychoeducational or psychotherapy groups that provide skills used in the SOTP-NR or
       SOTP-R (e.g., communication skills training; basic cognitive skills).
     ¾ Psychoeducational or psychotherapy groups that address other important treatment needs
       (e.g., anger management; criminal thinking; drug abuse treatment).

  The specific content of adjunctive services, and duration of an inmate’s participation in these
  services, will be based on the clinician’s discretion and availability of resources. Adjunctive
  programming provided by SOMP staff will be documented on PDS, as directed by the Program
  Statements Psychology Services Manual and Psychology Treatment Programs. Inmates who
  complete pretreatment services should not receive SOTP-NR or SOTP-R program completion
  assignments on SENTRY.

  3.5 Residential Sex Offender Treatment Programs

  3.5.1 Purpose. The Residential Sex Offender Treatment Program (SOTP-R) is a high-intensity
  program designed for high-risk sexual offenders.

  3.5.2 Staffing. The SOTP-R is staffed by a psychologist who serves as the Sex Offender
  Management SOMP Coordinator and a team of SOMP Psychologists and SOMP Treatment
  Specialists. A ratio of no more than 14 inmates per treatment staff member will be maintained.
  Staff performing duties in the SOTP-R will not be assigned a SOTP-NR caseload.

  3.5.3 Duration. Ordinarily, SOTP-R entails 10 to 12 hours of programming per week over 12
  to 18 months, totaling no less than 400 hours.

  3.5.4 Target Population. As a high-intensity treatment program, residential sex offender
  treatment is targeted to:

  Ŷ Inmates who have a high-risk classification for reoffense based on an actuarial risk
    assessment, using the Static-99R or another risk instrument standardized for use with sexual
    offenders.
  Ŷ Inmates who are judged by SOMP staff or designated staff at the DSCC to be more
    appropriate for a high-intensity program based on the extent of their sex offense history,
    criminal history, or other factors associated with increased risk.
  Ŷ Inmates who are participating in the moderate-intensity SOTP-NR, but whose risk
    assessment is adjusted upward by treatment staff due to factors that became apparent while in
    treatment (e.g., disclosure of previously undocumented sexual offenses).

  3.5.5 Residential Treatment Unit. The SOTP-R Unit is to be separated from the general
  population. Living together in a unit allows all inmates to work together to create a community
  that supports pro-social attitudes and behaviors.



  P5324.10   2/15/2013                                                                             23
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1082 Filed 10/21/20 Page 26 of 33




  a. Separate Unit. Residential treatment programs are to be separated from the general
  population in a separate treatment unit. The SOTP-R Unit must be solely for SOTP-R
  participants. Inmates living on the unit must be waiting for admission into the program,
  participating in the program, or SOTP-R complete.

  b. Unit Layout. If allowed by the institution physical layout, the program staff and the unit
  team have offices on the treatment unit. Group sessions and meetings, when possible, are
  conducted on the unit. It is expected that the physical environment of the treatment unit reflects
  and supports the program concepts and goals.

  3.5.6 Modified Therapeutic Community. Residential treatment programs in the Bureau of
  Prisons employ a modified therapeutic community model. To achieve a successful treatment
  community, the SOMP Coordinator should incorporate the following elements into the SOTP-R:

  a. Program Philosophy. Each residential treatment program will develop a program
  philosophy to be recited at all community meetings. An example is shown below:

     FCI XXXX, TREATMENT PROGRAM PHILOSOPHY:
     Acknowledging that our dysfunctional lifestyles have brought us together in treatment,
     we have voluntarily committed ourselves to become healthy, productive, and
     responsible members of society. We challenge ourselves and our fellow community
     members to practice rational thinking in our daily lives. Participants in the SOTP-R
     collectively strive toward a better way of life, sharing the philosophy and goal of “NO
     MORE VICTIMS.”

  b. House Rules. Treatment staff will establish house rules for the treatment community
  addressing such areas as:

  Ŷ Responsibilities to the treatment community (e.g., assigned roles to set up for community
    meetings and groups).
  Ŷ Expectations for room and unit sanitation.
  Ŷ Prohibited behavior that threatens the treatment progress of other program participants (e.g.,
    playing graphic role-play games; collecting pictures as sexual stimulus materials).
  Ŷ General expectations regarding daily life on the treatment unit (e.g., quiet hours).
  Ŷ Expectations regarding participation in groups or other program activities.

  Although the treatment community may propose changes to the house rules, the final decision is
  left to the discretion of the SOTP Coordinator. The SOTP Coordinator is expected to consult
  with the Unit Manager and correctional staff, as appropriate, to ensure the house rules are
  consistent with institution procedures.

  c. Program Activities. Each residential treatment community will have recurring program
  activities to mark individual milestones, reaffirm participants’ commitment to treatment, etc.

  d. Community Meetings. All residential treatment programs conduct regular community
  meetings no less than once per week. To ensure maximum participation with minimal effect on

  P5324.10   2/15/2013                                                                             24
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1083 Filed 10/21/20 Page 27 of 33




  institution operations, the Program Coordinator establishes a meeting schedule in consultation
  with affected departments (e.g., unit team, Correctional Services, UNICOR).

  The community meeting strives to motivate the participants to adopt a positive attitude while
  reinforcing program concepts and skills. Ordinarily, the agenda for a community meeting
  includes the program philosophy; community business; the attitude of the day; the word of the
  day; reporting the news, sports, and weather; recognition of individual milestones in treatment;
  and positive and negative community issues.

  Community meetings are facilitated and conducted by program participants under the guidance
  of treatment staff. Staff supervise the scheduling and planning of community meetings (e.g.,
  reviewing the proposed agenda items prior to the meeting).

  3.6 Institution Follow-Up Services. Inmates who complete the SOTP-R or SOTP-NR may, at
  the discretion of the SOMP Coordinator, be required to participate in follow-up services, with
  direct contacts ordinarily occurring once per month for a period of up to 12 months.

  3.6.1 Follow-Up Programming. Follow-up services may include:

  a. Individual Counseling or Psychotherapy. SOMP staff may require individual
  psychotherapy therapy sessions to maintain positive change and continue practicing prosocial
  skills.

  b. Process Groups. Follow-up participants may continue to attend Process Groups with SOTP-
  NR or SOTP-R participants, where they would be expected to provide meaningful feedback to
  other group members and demonstrate continued use of prosocial skills in their daily lives.

  c. Aftercare Groups. Groups specifically for follow-up participants may be offered to address
  such issues as maintaining positive change and community transition issues.

  d. Community Meetings. In institutions with the SOTP-R, follow-up participants continue to
  participate in community meetings and fulfill other roles in the modified therapeutic community.

  3.6.2 Redesignation of Program Completers. At the discretion of the Warden, program
  completers may be redesignated to other institutions. The SOMP Coordinator at the referring
  institution is responsible for notifying the SOMP Coordinator at the receiving institution of the
  inmate’s treatment needs. To ensure access to treatment services, it is strongly recommended
  that the receiving institution have a SOMP mission.

  In cases where a transfer to a non-SOMP facility is impending, the SOMP Coordinator will
  document a set of treatment recommendations for psychology staff at the receiving facility. The
  SOMP Coordinator at the referring institution is responsible for notifying the Chief Psychologist
  at the receiving institution of the inmate’s treatment needs.

  3.6.3 Follow-Up Treatment Refuse or Failure. Any SOTP-R or SOTP-NR participant who is
  directed by the SOMP Coordinator to participate in follow-up treatment and refuses to do so will

  P5324.10   2/15/2013                                                                                25
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1084 Filed 10/21/20 Page 28 of 33




  receive an amended treatment summary reflecting his/her decision to decline participation and
  will be keyed as a program failure in SENTRY.

  3.6.4 Documentation of Follow-Up Services.

  a. Documentation Requirements. Documentation of the inmate’s participation in follow-up
  services (e.g., groups) will be maintained in PDS. Treatment Plans for inmates receiving follow-
  up services are not required unless deemed necessary by the SOMP Coordinator (e.g., inmates
  who demonstrate difficulty adhering to their sexual self-regulation plan; inmates who
  demonstrate behavioral problems while participating in the SOTP). Progress Reviews are not
  required.

  b. Amended Treatment Summary. Program completers whose post-treatment conduct
  indicates a return to negative behavior receive an amended treatment summary. This amended
  treatment summary, which contains a brief description of the reason for the inmate’s change in
  status, is completed by the SOMP Coordinator.

  3.7 Community Transition Sex Offender Treatment Program.

  3.7.1 Target Population:

  Ŷ An inmate who has completed a sex offender treatment program (SOTP-R or SOTP-NR) will
    be expected to continue treatment upon transfer to a Residential Reentry Center (RRC). At
    the time of application for the SOTP-R or SOTP-NR, the applicant executes an Agreement to
    Participate in Sex Offender Treatment Program form (BP-A0957), acknowledging that
    aftercare will be expected while in an RRC.
  Ŷ Inmates who did not participate in the SOTP may volunteer for community transition sex
    offender treatment, pending the availability of resources. For example, inmates who enter
    custody with short sentences who are unable to participate in the SOTP may volunteer for
    community treatment services. Specific eligibility criteria for this population will be
    presented on Sallyport.

  3.7.2 Referral Procedures. Transitional Drug Abuse Treatment (TDAT) staff will monitor
  SENTRY for incoming inmates who have completed a sex offender treatment program. Upon an
  inmate’s acceptance for RRC placement, TDAT staff review and retrieve all relevant
  information, including the SOTP Treatment Summary, to forward to the treatment provider.

  3.7.3 Monitoring Treatment Progress. The inmate is expected to remain in treatment until
  released from Bureau custody. TDAT staff monitor the inmate’s treatment through reviews of
  clinical assessments/evaluations, Treatment Plans, and monthly progress reports from
  community treatment providers. If there are concerns regarding an inmate’s treatment, the
  Regional T-DATC may consult with the Regional Psychology Administrator or Regional
  Psychology Treatment Program Coordinator and document in PDS as “TDAT: Sex Offender
  Administrative Note.”



  P5324.10   2/15/2013                                                                             26
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1085 Filed 10/21/20 Page 29 of 33




  Should an inmate exhibit any of the following behavior, the Regional Transitional Drug Abuse
  Treatment Coordinator (Regional T-DATC) will notify the inmate in writing that his/her status in
  treatment may be in jeopardy:

  Ŷ Disruptive behavior.
  Ŷ Failure to participate (sleeping, bad attitude, lack of motivation, failure to complete
    assignments, continued resistance to the therapeutic process, etc.).
  Ŷ “No shows” to treatment, (e.g., canceled, rescheduled, or broken appointments).
  Ŷ Display of violent behavior, including threatening statements.
  Ŷ Unauthorized Internet access.
  Ŷ Possession of pornography or other risk-relevant stimulus materials (e.g., collections of
    picture of children).
  Ŷ Contact with victims.
  Ŷ Any other significant incidents indicating that the inmate is not participating meaningfully in
    TDAT.

  The Regional T-DATC may provide a clinical intervention or request the community treatment
  provider and/or community corrections manager to provide an intervention. An inmate may
  receive no more than two notices before the inmate is removed from the program. The Regional
  T-DATC documents each intervention, including written warnings in PDS as a “TDAT: Sex
  Offender Intervention.”

  The Regional T-DATC may remove an inmate at any time if the inmate is not benefitting from
  treatment or refuses to participate meaningfully. The Community Corrections Regional
  Administrator makes all decisions regarding an inmate’s continued placement in the RRC.

  3.7.4 Documentation of Treatment Participation. Within 10 days of the inmate’s release
  from custody or termination from the program, TDAT staff request that the community treatment
  provider send a discharge summary to their office. A copy of the report is submitted to the
  supervising United States Probation Office. TDAT staff scan the discharge summary into PDS.




  P5324.10   2/15/2013                                                                           27
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1086 Filed 10/21/20 Page 30 of 33




  Chapter 4. Correctional Management Plans for Sex Offenders

  It is the policy of the Bureau to impose restrictions on mail and telephone communication,
  visiting privileges, and personal property of sexual offenders, as these areas affect the secure and
  orderly operations of the institution and the safety of staff, inmates, and the general public.

  4.1 Purpose. Effective management of sexual offenders in prison requires accurate assessment
  of risk-relevant behavior and the implementation of modifications and restrictions in property,
  mail, correspondence, and visitation to minimize risk of re-offense. Modifications and
  restrictions will be specified in an individualized Correctional Management Plan (CMP) upon
  completion of an Initial Risk Assessment.

  4.2 Target Population. CMPs may be imposed only at SOMP institutions. Inmates at non-
  SOMP institutions who demonstrate risk-relevant behavior may be referred for redesignation to a
  SOMP institution to receive a Correctional Management Plan. To warrant a SOMP referral, the
  inmate must demonstrate risk-relevant behavior, as defined in this Program Statement.

  4.3 Initial Identification of Risk-Relevant Behavior. Risk-relevant behavior may be detected
  by any Bureau staff member in the course of conducting routine security operations under
  relevant Program Statements (Inmate Personal Property, Visiting Regulations, etc.),
  including:

  Ŷ   Cell searches.
  Ŷ   Pat searches.
  Ŷ   Telephone monitoring.
  Ŷ   Mail monitoring.
  Ŷ   Review of incoming publications.
  Ŷ   Review of visiting and telephone lists.
  Ŷ   Monitoring visiting room activities.

  If, during the course of routine security operations, a sexual offender is detected to have engaged
  in possible risk-relevant behavior, psychology staff should be notified, as indicated below.

  At SOMP institutions, the SOMP Coordinator will be notified. The SOMP Coordinator
  determines the need for a CMP. The risk-relevant behavior is described in an Administrative
  Note on PDS.

  At non-SOMP institutions, the Chief Psychologist is notified. The Chief Psychologist, in
  consultation with Correctional Services and Unit Staff, determines the need to recommend a
  referral to a SOMP institution to receive a Correctional Management Plan. The risk-relevant
  behavior is described in an Administrative Note on PDS.

  4.4 Referral to SOMP Institutions. If an institution determines that an inmate at a non-SOMP
  facility may warrant a referral to a SOMP to receive a Correctional Management Plan, the Chief
  Psychologist should consult with the designated staff at the DSCC to determine whether such a


  P5324.10   2/15/2013                                                                              28
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1087 Filed 10/21/20 Page 31 of 33




  referral is warranted. All transfers to SOMP institutions for a CMP require approval by
  psychology staff at the DSCC or the Psychology Services Branch.

  4.5 Implementing, Modifying, and Terminating a Correctional Management Plan. As
  noted above, CMPs may only be employed at SOMP institutions. When “Warden or designee”
  is referenced in this section of the policy, the designee must be a management official.

  4.5.1 Initiating a Correctional Management Plan. A CMP may be initiated at the discretion
  of the Warden or designee based on evidence that a sexual offender may have engaged in risk-
  relevant behavior. The decision to initiate a CMP is ordinarily delegated to the SOMP
  Coordinator.

  4.5.2 Conducting an Initial Risk Assessment. An Initial Risk Assessment is conducted by a
  SOMP Psychologist or Treatment Specialist to determine the inmate’s specific correctional
  management needs. Procedures for conducting the Initial Risk Assessment are described in
  Chapter 2.

  4.5.3 Development of the Correctional Management Plan. The CMP is developed by a
  SOMP Psychologist, ordinarily in conjunction with staff from Correctional Services and/or the
  Unit Team. The CMP describes specific modifications and/or restrictions to mail, property,
  visiting, and telephone privileges, as determined by the inmate’s Initial Risk Assessment. The
  CMP is submitted to the Warden or designee for approval prior to issuance.

  4.5.4 Implementation of the Correctional Management Plan. A SOMP Psychologist will
  meet with the inmate and discuss the Correctional Management Plan and document this contact
  in PDS. The inmate will be offered a copy of the CMP. The CMP is a non-clinical document,
  and is disseminated to staff in other departments as necessary to ensure its effective
  implementation.

  4.5.5 Revision and Termination of Correctional Management Plan. The CMP may be
  modified by the psychologist with the concurrence of the Warden or designee. A CMP may be
  terminated if the Warden determines there is no further need for a Correctional Management
  Plan. The termination of a CMP is documented in PDS.

  4.6 Components of the Correctional Management Plan. Restrictions may be imposed in the
  following areas:

  4.6.1 Restrictions of Personal Property. Personal property in the categories listed below may
  be restricted:

  Ŷ Items that may be used as sexual paraphernalia (e.g., photographs, pictures, or drawings
    depicting adults or children in sexually explicit or suggestive poses or situations).
  Ŷ Materials that promote the sexual exploitation of children (e.g., written materials that
    romanticize adult-child sex; literature from pedophile organizations).
  Ŷ Written correspondence in which individuals are discussed in a sexualized way.


  P5324.10   2/15/2013                                                                             29
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1088 Filed 10/21/20 Page 32 of 33




  Ŷ Written or pictorial materials that promote violence or reflect a degrading attitude to persons
    based on gender.
  Ŷ Any other personal property deemed inappropriate by the SOMP Coordinator due to its
    association with the inmate’s risk to engage in sexually offensive behavior.

  Based on the Initial Risk Assessment, the CMP conveys types of restricted personal property
  specifically related to an inmate’s sexual risk factors. Inmates will be restricted from possession
  of the specified types of personal property. If an inmate is found to be in possession of restricted
  property, those items will be seized and handled as contraband, as indicated in the Program
  Statement Inmate Personal Property.

  When the inmate is found to be in possession of any property that is questionable, the Warden
  (or designee) determines whether the property meets the specifications of the CMP. The final
  decision regarding any specific property is left to the discretion of the Warden or designee.

  4.6.2 Restrictions on Visitation. Inmates may be restricted from visiting members of the
  general public who are:

  Ŷ Prior child or adult victims of sexual offenses committed by the inmate.
  Ŷ Children who are being groomed by the inmate for sexual assault or other predatory behavior
    involving children and/or the caregivers of those children.
  Ŷ Children who will not be adequately supervised by an accompanying visiting adult.
  Ŷ Any other visitors deemed inappropriate by the SOMP Coordinator due to the inmate’s risk
    to engage in sexually offensive behavior.

  4.6.3 Restricted Correspondence or Telephone Communication. Inmates may be restricted
  from corresponding and/or communicating telephonically or electronically with individuals who
  are:

  Ŷ Prior child or adult victims of sexual offenses committed by the inmate.
  Ŷ Children who are being groomed by the inmate for sexual assault or other predatory behavior
    involving children and/or the caregivers of those children.
  Ŷ Other sexual offenders.
  Ŷ Any other contact with the general public deemed inappropriate by the SOMP Coordinator
    due to its association with the inmate’s risk to engage in sexually offensive behavior.

  4.7 Training at SOMP Institutions. At SOMP institutions, Annual Refresher Training and
  Institution Familiarization include training to assist staff in the identification of risk-relevant
  conduct. Ordinarily this training is provided by the SOMP Coordinator or SOMP Psychologist.
  The training teaches staff how to:

  Ŷ Identify sexual stimulus materials in inmate personal property.
  Ŷ Identify risk-relevant communication in mail or telephone contacts.
  Ŷ Identify inappropriate conduct with visitors.



  P5324.10   2/15/2013                                                                              30
Case 2:16-cr-20659-AJT-MKM ECF No. 76-3, PageID.1089 Filed 10/21/20 Page 33 of 33




  Within 12 months of the issuance of this policy, the Chief Psychologist will ensure all institution
  staff receive training in the correctional management of sex offenders, identification of risk-
  relevant behaviors, and the SOMP referral process. This training will also be incorporated into
  new staff training.

  4.8 Institution Supplement at SOMP Institutions. Each SOMP institution is required to have
  an Institution Supplement that reflects that institution’s unique characteristics and specifies how
  each institution will monitor inmates for risk-relevant behavior. Each institution will develop
  local procedures and guidelines required to administer this Program Statement in an Institution
  Supplement, which is negotiable at the local level, in accordance with the Master Agreement.
  The Institution Supplement addresses:

  Ŷ Staff members to be involved in the development of CMPs.
  Ŷ Procedures at the institution level to alert staff to inmates with CMPs in the general
    population (e.g., “hot lists”).
  Ŷ Procedures for monitoring inmates for risk-relevant conduct.
  Ŷ Delegation of authority to issue CMPs to the SOMP Coordinator, if desired.

  4.9 Restrictions in Residential Units. Restrictions on personal property and publications are
  imposed when an inmate uses those items as sexual stimulus materials in furtherance of his/her
  sexual deviancy. Because the potential exists for inmates to exchange personal property within
  an institution, imposing restrictions on individual inmates does not guarantee a lack of access to
  sexual stimulus materials. For this reason, the presence of sexual stimulus materials in
  residential sex offender treatment units poses a threat to the successful rehabilitation of program
  participants.

  To maintain a therapeutic milieu in housing units with a specialized treatment or rehabilitation
  mission (e.g., SOTP-R, Commitment and Treatment Program), Wardens may exercise their
  discretion in issuing unit-wide restrictions on specific categories of personal property and
  publications to prevent the exchange of sexual stimulus materials between inmates. Restrictions
  on personal property and publications in treatment units are limited to materials known to be
  associated with risk-relevant sexual behavior, and will be generally specified in an Institution
  Supplement.

  4.10 Management of Sexual Misconduct Toward Staff. Inmates with a history of sexual
  misconduct toward staff (e.g., exposure, public masturbation, sexual assault) while incarcerated
  are not a target population of SOMP.

  These inmates will be managed at their parent institution through the consistent application of
  the inmate discipline process. All detected incidences of sexual misconduct toward staff are
  dealt with as violations of the inmate code of conduct. Early correctional intervention will
  prevent many cases from progressing to repeated sexual misconduct. Progressive sanctions are
  applied to deter repeated incidences of sexual misconduct toward staff.




  P5324.10   2/15/2013                                                                              31
